United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3746
                        ___________________________

                   Sayed Ali, and All Others Similarly Situated

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                       Shelter Mutual Insurance Company

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                             Submitted: June 28, 2022
                               Filed: July 1, 2022
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       In this diversity action, Arkansas resident Sayed Ali appeals following the
district court’s1 adverse grant of summary judgment and denial of his motion to

      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.
certify a question to the Arkansas Supreme Court. After careful review of the record
and the parties’ arguments on appeal, we conclude that the grant of summary
judgment was proper. See Great Lakes Ins. SE v. Andrews, 33 F.4th 1005, 1008 (8th
Cir. 2022) (reviewing grant of summary judgment de novo). Additionally, we
conclude that the district court did not abuse its discretion in denying Ali’s motion
to certify a question to the Arkansas Supreme Court. See Anderson v. Hess Corp.,
649 F.3d 891, 895 (8th Cir. 2011) (abuse of discretion review). Accordingly, we
affirm. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-